PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/591,983
Filing Date: 3 Oct 2019
Appellant(s): KUROKAWA et al.



__________________
Stephen P. Catlin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 18, 2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahn (US 2007/0069258) in view of Nakamura (US 2004/0096124).

	Consider claim 11, Ahn teaches:
	An image sensor (see figures 3-6) comprising: 
	a first photodiode (115, figure 3, “photodiode”, figure 5, paragraph 0042) in a first row (e.g. in a first pixel in the top row shown in figure 4, paragraph 0063); 
	a second photodiode (115, figure 3, “photodiode”, figure 5, paragraph 0042) in a second row (e.g. in a second pixel in the bottom row shown in figure 4, paragraph 0063); and 
	first to seventh transistors (Each pixel (101) of the array comprises transfer, reset, source follower, and selection transistors, paragraph 0042.), 
	wherein one of a source and a drain of the first transistor (e.g. a transfer transistor of the first pixel) is electrically connected to a first electrode of the first photodiode (115, see transfer gate 217, figures 3-5, paragraph 0046), 
	wherein a gate of the second transistor (e.g. the source follower gate (213) of the first pixel) is electrically connected to the other of the source and the drain of the first transistor (see figure 5, paragraph 0049), 

	wherein a gate of the fourth transistor (e.g. the source follower gate (213) of the second pixel) is electrically connected to the other of the source and the drain of the third transistor (see figure 5, paragraph 0049), 
	wherein the other of the source and the drain of the first transistor (i.e. the transfer transistor) is electrically connected to one of a source and a drain of the sixth transistor (i.e. the reset transistor, see transfer gate 217 and reset gate 211, figure 5, paragraphs 0046 and 0047),
	wherein the gate of the second transistor (e.g. the source follower gate, 213) is electrically connected to the one of the source and the drain of the sixth transistor (i.e. the reset transistor, see 211 of figure 5, paragraph 0047),
	wherein one of a source and a drain of the seventh transistor (i.e. the selection transistor) is electrically connected to one of a source and a drain of the second transistor (i.e. the source follower transistor, see 215 and 213 of figure 5, paragraph 0047),	
	wherein the first and third transistors are configured to be turned on at the same time (i.e. by “connecting the transfer gate 217 with an interconnection that conducts a bias voltage to the transfer gate 217”, paragraph 0058), and 
	wherein a channel formation region of the fifth transistor is positioned above a channel formation region of the fourth transistor with an insulating layer interposed therebetween (As shown in figure 5, the source follower gate (213) is positioned below 
	However, Ahn does not explicitly teach that a capacitor is formed between a node which connects the other of the source and the drain of the first transistor, the gate of the second transistor, and the one of the source and the drain of the sixth transistor and a line which is electrically connected to the second electrode of the first photodiode.
	Nakamura similarly teaches an image sensor (see figure 1) comprising a photodiode (110), a first transistor (100), a second transistor (102) and a sixth transistor (101), and further teaches that a capacitor (108) is formed between a node (A) which connects the other of the source and the drain of the first transistor (100, see figure 1), the gate of the second transistor (102, see figure 1), and the one of the source and the drain of the sixth transistor (101, see figure 1, see paragraph 0014), and a line which is electrically connected to the second electrode of the first photodiode (i.e. as the capacitor (108) and photodiode (110) are both connected to ground, see figure 1, paragraph 0022).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have the image sensor taught by Ahn include a capacitor positioned as taught by Nakamura for the benefit of producing a pixel architecture having good dynamic range (Nakamura, paragraph 0004).


	Nakamura additionally teaches that a read operation is performed after turning on the first and third transistors at the same time (See ϕRD, ϕT1 and ϕT2 in figure 2, paragraphs 0016 and 0020).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have a read operation be performed as taught by Nakamura after turning on the first and third transistors of Ahn at the same time for the benefit of producing an image having good dynamic range (Nakamura, paragraph 0004).

	Consider claim 14, Ahn teaches:
	An image sensor (see figures 3-6) comprising: 
	a first photodiode (115, figure 3, “photodiode”, figure 5, paragraph 0042) in a first row (e.g. in a first pixel in the top row shown in figure 4, paragraph 0063); 
	a second photodiode (115, figure 3, “photodiode”, figure 5, paragraph 0042) in a second row (e.g. in a second pixel in the bottom row shown in figure 4, paragraph 0063); 
	first to seventh transistors (Each pixel (101) of the array comprises transfer, reset, source follower, and selection transistors, paragraph 0042.); and  

	wherein a gate of the second transistor (e.g. the source follower gate (213) of the first pixel) is electrically connected to the other of the source and the drain of the first transistor (see figure 5, paragraph 0049), 
	wherein one of a source and a drain of the third transistor (e.g. a transfer transistor of the second pixel) is electrically connected to the second photodiode (115, see transfer gate 217, figures 3-5, paragraph 0046), 	
	wherein a gate of the fourth transistor (e.g. the source follower gate (213) of the second pixel) is electrically connected to the other of the source and the drain of the third transistor (see figure 5, paragraph 0049), 
	wherein the other of the source and the drain of the first transistor (i.e. the transfer transistor) is electrically connected to one of a source and a drain of the sixth transistor (i.e. the reset transistor, see transfer gate 217 and reset gate 211, figure 5, paragraphs 0046 and 0047),
	wherein the gate of the second transistor (e.g. the source follower gate, 213) is electrically connected to the one of the source and the drain of the sixth transistor (i.e. the reset transistor, see 211 of figure 5, paragraph 0047),
	wherein one of a source and a drain of the seventh transistor (i.e. the selection transistor) is electrically connected to one of a source and a drain of the second transistor (i.e. the source follower transistor, see 215 and 213 of figure 5, paragraph 0047),	 

	wherein a channel formation region of the fifth transistor is positioned above a channel formation region of the fourth transistor with an insulating layer interposed therebetween (As shown in figure 5, the source follower gate (213) is positioned below the transfer gate (217).  The Examiner interprets a transfer gate (217) of a third pixel of the array (figure 4) to be the fifth transistor.  As such, the transfer gate (217) of the third pixel is above the source follower gate (213) of the second pixel, with an insulation layer (interlayer insulation layer, 813) interposed therebetween.  See figure 5, paragraph 0066.).
	However, Ahn does not explicitly teach first and second capacitors, wherein a capacitor is formed between a node which connects the other of the source and the drain of the first transistor, the gate of the second transistor, and the one of the source and the drain of the sixth transistor and a line which is electrically connected to the second electrode of the first photodiode.
	Nakamura similarly teaches an image sensor (see figure 1) comprising a photodiode (110), a first transistor (100), a second transistor (102) and a sixth transistor (101), and further teaches first and second capacitors (108, 109, figure 1), wherein a capacitor (e.g., 108) is formed between a node (A) which connects the other of the source and the drain of the first transistor (100, see figure 1), the gate of the second transistor (102, see figure 1), and the one of the source and the drain of the sixth transistor (101, see figure 1, see paragraph 0014), and a line which is electrically 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have the image sensor taught by Ahn include first and second capacitors, wherein a capacitor is positioned as taught by Nakamura for the benefit of producing a pixel architecture having good dynamic range (Nakamura, paragraph 0004).

	Consider claim 15, and as applied to claim 14 above, Ahn does not explicitly teach that a read operation is performed after turning on the first and third transistors at the same time.
	Nakamura additionally teaches that a read operation is performed after turning on the first and third transistors at the same time (See ϕRD, ϕT1 and ϕT2 in figure 2, paragraphs 0016 and 0020).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have a read operation be performed as taught by Nakamura after turning on the first and third transistors of Ahn at the same time for the benefit of producing an image having good dynamic range (Nakamura, paragraph 0004).

Claims 13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahn (US 2007/0069258) in view of Nakamura (US 2004/0096124), s 11 and 14 above, and further in view of Tada et al. (US 2009/0072122).

	Consider claim 13, and as applied to claim 11 above, the combination of Ahn and Nakamura does not explicitly teach that the channel formation region of the fifth transistor is formed in an oxide semiconductor.
	Tada et al. similarly teaches an imager (figure 1) comprising pixels (see figures 3 and 4) including a photodiode (PD) connected to a transfer transistor (Tr, 40, thin film transistor) for readout of charges of the photodiode (see paragraphs 0030, 0019 and 0029).
	However, Tada et al. additionally teaches that a channel formation region in the transistor (Tr, 40) comprises an oxide semiconductor (“the active layer 48 is formed from an oxide semiconductor”, paragraph 0029, see figure 3).  Tada et al. also teaches that the layout of the thin film transistor (Tr) and the capacitor (C) is not limited to the layout shown in figure 4 (paragraph 0031).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have the channel formation region of the fifth transistor taught by the combination of Ahn and Nakamura comprise an oxide semiconductor as taught by Tada et al. for the benefit that the oxide semiconductor may be layered at lower temperature, be driven at a lower voltage, and have a higher light transmittance and flexibility than silicon (Tada et al., paragraph 0033).


	Tada et al. similarly teaches an imager (figure 1) comprising pixels (see figures 3 and 4) including a photodiode (PD) connected to a transfer transistor (Tr, 40, thin film transistor) for readout of charges of the photodiode (see paragraphs 0030, 0019 and 0029).
	However, Tada et al. additionally teaches that a channel formation region in the transistor (Tr, 40) comprises an oxide semiconductor (“the active layer 48 is formed from an oxide semiconductor”, paragraph 0029, see figure 3).  Tada et al. also teaches that the layout of the thin film transistor (Tr) and the capacitor (C) is not limited to the layout shown in figure 4 (paragraph 0031).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have the channel formation region of the fifth transistor taught by the combination of Ahn and Nakamura comprise an oxide semiconductor as taught by Tada et al. for the benefit that the oxide semiconductor may be layered at lower temperature, be driven at a lower voltage, and have a higher light transmittance and flexibility than silicon (Tada et al., paragraph 0033).

(2) Response to Argument
Appellant's arguments filed March 18, 2021 have been fully considered but they are not persuasive. 
Appellant argues (pages 9-11), with respect to claims 11 and 14, that each and every claim limitation has not been clearly articulated, and therefore, a prima facie case of obviousness has not been met.  In particular, Appellant asserts that it is unclear how the Examiner is interpreting the claimed source/drain of a transistor, an electrode of a photodiode, and electrical connection therebetween.  Appellant argues that the specific one (or other) of the recited source/drain connections have not been articulated and general reference instead to a gate or to a transistor fail to meet the specificity of the structure claimed.
The Examiner respectfully disagrees.  As per the specificity argument, the Examiner notes that claims 11 and 14 variously recite “one of a source and a drain” and “the other of the source and the drain”.  Because claims 11 and 14 do not specify which one of the source and the drain is positioned at each claimed location, claims 11 and 14 do not require a particular positioning of each of the source and the drain of the various transistors, only that one of the source and the drain is present in each recited location.  As such, the Examiner also did not specify which of the source and the drain is present in each location.  The Examiner notes that it appears that Appellant’s argument of pages 9-11 is directed toward an alleged omission in the articulation of the rejection of claims 11 and 14 by the Examiner, and does not distinctly point out any source/drain, transistor, electrode or photodiode portions missing in the Ahn reference.  The Examiner also notes that many of the current limitations of claims 11 and 14 are the same as those recited in the preliminary amendment filed February 14, 2020, and are rejected in the same manner as in the non-final rejection of September 30, 2020.  In the reply filed October 26, 2020, Appellant did not allege any issue with clarity, ambiguity or 
Appellant’s figure 1 is reproduced below:

    PNG
    media_image2.png
    507
    585
    media_image2.png
    Greyscale

This figure is a schematic of a four-transistor (4T) pixel structure that is very well-known in the art.  The pixel includes a photodiode (101), a transfer transistor (103), a 
Likewise, Ahn teaches a four-transistor (4T) pixel structure (figures 3 and 5) including “a photodiode 115, and transfer, reset, source follower, and selection transistors operationally coupled with the photodiode 115” (paragraph 0042).  Ahn does not show the pixel in schematic form.  However, Ahn teaches all of the same components (paragraph 0042) and details their interconnections and the charge transfer path in, for instance, paragraphs 0046-0049.  As such, one of ordinary skill in the art at the time of the invention would understand that the pixel structure of Ahn is schematically the same as the pixel structure shown in schematic form in Appellant’s figure 1.  How the Ahn reference teaches each claimed interconnection of claims 11 and 14 is discussed in the following.
Preliminarily, in paragraph 0047, Ahn states, “Impurity regions in the first semiconductor pattern 111, are source/drain regions.”  Paragraph 0047 goes on to further recite, “The gate and the impurity regions at either side of a gate constitute a transistor.”  These recitations make it clear that Ahn does indeed show source/drain regions in figure 5, and that these source/drain regions are in the form of impurity regions on either side of each gate.
As stated in the rejections of claims 11 and 14, Ahn teaches wherein one of a source and a drain of the first transistor (e.g. a transfer transistor of the first pixel) is electrically connected to a first electrode of the first photodiode (115, see transfer gate 217, figures 3-5, paragraph 0046).  Paragraph 0046 recites, “If a bias voltage is applied to turn ON the transfer gate 217, the charges (e.g., electrons) accumulated in the N-
As stated in the rejections of claims 11 and 14, Ahn teaches wherein a gate of the second transistor (e.g. the source follower gate (213) of the first pixel) is electrically connected to the other of the source and the drain of the first transistor (see figure 5, paragraph 0049).  As detailed in paragraph 0049, “The source follower gate 213 (of the source follower transistor) is electrically connected to the first and second charge collection regions 411_1 and 411_2.”  As discussed above, the other of the source and the drain of the first (transfer) transistor is embodied by the floating diffusion (411_2).  Because the gate of the source follower (i.e. second) transistor is connected to the floating diffusion (411_2), a gate of the source follower (i.e. second) transistor is connected to the other of the source and the drain of the first transistor.
As stated in the rejections of claims 11 and 14, Ahn teaches wherein one of a source and a drain of the third transistor (e.g. a transfer transistor of the second pixel) is electrically connected to the second photodiode (115, see transfer gate 217, figures 3-5, 
As stated in the rejections of claims 11 and 14, Ahn teaches wherein a gate of the fourth transistor (e.g. the source follower gate (213) of the second pixel) is electrically connected to the other of the source and the drain of the third transistor (see figure 5, paragraph 0049).  As shown in the figure provided by Appellant on page 4 of the Appeal Brief, the fourth transistor is the same as the second transistor (i.e. is a source follower transistor) and the third transistor is the same as the first transistor (i.e. a transfer transistor).  Therefore, a gate of the fourth transistor is electrically connected to the other of the source and the drain of the third transistor in the same manner as the gate of the second transistor is electrically connected to the other of the source and the drain of the first transistor.
As stated in the rejections of claims 11 and 14, Ahn teaches wherein the other of the source and the drain of the first transistor (i.e. the transfer transistor) is electrically connected to one of a source and a drain of the sixth transistor (i.e. the reset transistor, see transfer gate 217 and reset gate 211, figure 5, paragraphs 0046 and 0047).  As detailed in paragraph 0047, “a reset transistor includes the reset gate 211 and the impurity regions 411_1 and 413 at either side of the reset gate 211”.  The other of the source and the drain of the first transistor (i.e. the floating diffusion 411_2) is electrically 
As stated in the rejections of claims 11 and 14, Ahn teaches wherein the gate of the second transistor (e.g. the source follower gate, 213) is electrically connected to the one of the source and the drain of the sixth transistor (i.e. the reset transistor, see 211 of figure 5, paragraph 0047).  As shown in figure 5, the gate of the second transistor (213) is electrically connected to the one of the source and the drain of the sixth (i.e. reset) transistor (i.e. electrically connected to impurity region 411_1).
As stated in the rejections of claims 11 and 14, Ahn teaches wherein one of a source and a drain of the seventh transistor (i.e. the selection transistor) is electrically connected to one of a source and a drain of the second transistor (i.e. the source follower transistor, see 215 and 213 of figure 5, paragraph 0047).  As detailed in paragraph 0047, “selection transistor includes the selection gate 215 and the impurity regions 415 and 417 at either side of the selection gate 215”.  As shown in figure 5, one of a source and a drain of the seventh (i.e. selection) transistor is electrically connected to one of a source and a drain of the second transistor (As shown in figure 5, impurity region (415) is both the one of a source and a drain of the seventh (i.e. selection) transistor and one of a source and a drain of the second (i.e. source follower) transistor.).
As discussed above, figure 5 of Ahn, in conjunction with the portions of the specification cited by the Examiner in the rejection of November 10, 2020, teaches all of the limitations of claims 11 and 14 alleged by Appellant to not be articulated by the 

    PNG
    media_image3.png
    614
    579
    media_image3.png
    Greyscale

Appellant argues (pages 11 and 12), with respect to claims 11 and 14, that Ahn does not state how two different transistors in two different pixels can be “configured to” be turned on at the same time.   Instead, the “same time” referenced in paragraph [0058] of Ahn (below) appears to instead relate to formation of certain elements within 
The Examiner respectfully disagrees.  Claims 11 and 14 each recite “wherein the first and third transistors are configured to be turned on at the same time”.  It is clear that this recitation is referring to the configuration of the first and third transistors.  Based on the figure provided by Appellant on page 4 of the Appeal Brief, it can be seen that the first transistor (“1st TFT”) and the third transistor (“3rd
In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., use of a global shutter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant argues (page 13), with respect to claims 11 and 14, that Appellant has argued during prosecution that the alleged motivation of “good dynamic range” has not been shown to be related to or attributable to the alleged “capacitor” feature (which is the only feature being relied upon and pulled from Nakamura) or in particular to such dynamic range being attributed to a specific location of a capacitor.  Instead, when viewing Nakamura’s teachings as a whole, paragraph [0004] discusses a “dual pixel pinned photodiode architecture” where within a pixel unit (e.g., 800) “one pixel functions to reproduce normal images, while the other pixel functions to reproduce images with high illumination levels...The dual charge integration mode and dual sensitivity, in combination, produce a pixel architecture having good dynamic range.”  That is, nothing relating to “good dynamic range” is being attributed to use of a capacitor in Nakamura.  Moreover, the actual architecture (dual sensitivity and dual charge integration) of Nakamura to achieve such is not being used in the combination alleged.  Therefore, the rejection appears premised on impermissible hindsight. That is, looking at Appellant’s disclosure as a road map and picking and choosing individual features and differences rather than viewing the prior art “as a whole” for what it fairly teaches in context.  For at least this reason, the alleged motivation for combination is not germane 
The Examiner respectfully disagrees.  As detailed in the advisory action, as stated in the rejection of claim 1, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have the image sensor taught by Ahn include a capacitor positioned as taught by Nakamura for the benefit of producing a pixel architecture having good dynamic range (Nakamura, paragraph 0004).  The architecture of Nakamura is shown in figure 1.  Like the architecture of Ahn, the architecture of Nakamura includes a photodiode (110), a first transistor (100), a second transistor (102) and a sixth transistor (101), as shown in figure 1.  However, Nakamura additionally teaches that the architecture includes a capacitor (108) formed between a node (A) which connects the other of the source and the drain of the first transistor (100, see figure 1), the gate of the second transistor (102, see figure 1), and the one of the source and the drain of the sixth transistor (101, see figure 1, see paragraph 0014), and a line which is electrically connected to the second electrode of the first photodiode (i.e. as the capacitor (108) and photodiode (110) are both connected to ground, see figure 1, paragraph 0022).  The architecture of figure 1 of Nakamura is the architecture that is used to produce images having good dynamic range, and this architecture includes the capacitor configured as discussed above.  As such, the capacitor is part of the architecture that provides the benefit of enabling capture of images having good dynamic range.
Additionally, the Examiner points out that the upper pixel circuit (130) and the lower pixel circuit (131) of Nakamura do not have different architectures from each 
Appellant asserts (page 14), with respect to claims 11 and 14, MPEP §2141.02 states that “[ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole.”  The Examiner has failed to do so.  Notably, in the context of Nakamura’s disclosed pixel architecture, one skilled in the art would understand the key pixel architecture to be one in which each pixel unit has two photodiodes.  An upper pixel circuit 130 includes a first photodiode PPD1 operating in a first integration mode and high sensitivity while a lower pixel circuit 131 includes a second photodiode PPD2 operating in a second shorter integration mode and lower sensitivity to achieve the “dynamic range.”  Moreover, in this pixel architecture both corresponding first and second transistors (100 and 102) are schematically shown in the same upper pixel circuit (not appearing to be stacked as alleged in Ahn’s different architecture to have one semiconductor over another one).
The Examiner respectfully disagrees.  Each pixel (130 or 131) of Nakamura includes a single photodiode (110 or 111), as shown in figure 1.  As discussed above, the pixel architectures of the upper pixel circuit (130) and the lower pixel circuit (131) are the same.  The differences in sensitivity are due to how the respective pixel circuits (130, 131) are operated, and not due to the respective architectures thereof.  As per Appellant’s allegation that the first and second transistors (100, 102) of Nakamura are in a same upper pixel circuit and not stacked on separate substrates due to the schematic of figure 1, the Examiner points out that figure 1 of Nakamura does not show any semiconductor substrate details.  As such, Appellant’s allegation amounts to nothing more than conjecture.  
Appellant argues (page 14), with respect to claims 11 and 14, that it is not proper for the Examiner to rely on overall pixel architecture and in particular one with different sensitivity and integration mode as “motivation” for combination on the basis of a capacitor being “part” of Nakamura’s pixel architecture, but to then disregard and exclude the other pixel architecture “parts” described as actually achieving the benefit of “good dynamic range.”  As an analogy, a certain electric car may include a touchscreen and get great mileage per charge. However, one cannot use “great mileage per charge” as a motivation to use the touchscreen itself in a different application just because it is “part” of an electric car architecture that has benefit for reasons unrelated to the touchscreen.  For this additional reason, the alleged motivation is improper as a motivation for the singular feature relied upon (i.e., Nakamura’s capacitor).
The Examiner respectfully disagrees.  The different sensitivity and integration mode of Nakamara is not part of the pixel “architecture”.  As discussed above, the architecture of the upper pixel circuit (130) is the same as the architecture of the lower pixel circuit (131).  The pixel architecture outside of the capacitor (108 or 109) of Nakamura (i.e. the photodiode, transfer transistor, reset transistor, source follower transistor, and selection transistor) is the same as in Ahn.  Therefore, the Examiner has not disregarded any of the pixel architecture of Nakamura.
Appellant argues (pages 14 and 15), with respect to claims 11 and 14, that the alleged capacitor in Nakamura is shown only in schematic figures with no clear physical configuration identified, even for its much different structural implementation.  Appellant previously argued that the Examiner failed to articulate why or how Nakamura and Ahn could have been predictably combined, what architecture in Ahn would have been modified to incorporate Nakamura’s pixel architecture, or how wiring connections could be formed to provide a functional device that also maintains Ahn’s intended operation and configuration. Thus, it has not been established how this admittedly missing structure of Ahn could somehow have been predictably modified based on Nakamura’s much different architecture to achieve all claimed features, absent hindsight.
The Examiner respectfully disagrees.  As detailed in the Advisory Action, as stated in the rejections of claims 11 and 14, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have the image sensor taught by Ahn include a capacitor positioned as taught by Nakamura for the benefit of producing a pixel architecture having good dynamic range (Nakamura, paragraph 
Appellant argues (page 15), with respect to the rejection of claims 11 and 14, that the invention of Ahn as a whole is directed to achieving 100% fill factor by providing two patterned semiconductor layers (e.g., layers 111 and 113 in FIGS. 3-5), which are provided separately and arranged to be stacked and spaced apart (e.g., by layer 911).  
The Examiner respectfully disagrees.  As discussed in the rejection of claims 11 and 14, the combination of Ahn and Nakamura only involves incorporating the capacitor taught by Nakamura into the pixel circuitry taught by Nakamura, and specifically attaching the capacitor of Nakamura to the floating diffusion taught by Ahn.  As is seen in figure 5 of Ahn, the floating diffusion node (e.g. including 711, 611, 513, 511, 411_1 and 411_2) is positioned entirely beneath the photodiode.  As such, attaching a capacitor to this node would not reduce the fill factor, since the capacitor would be attached beneath the photodiode.
Appellant argues (page 15), with respect to the rejection of claims 11 and 14, that photodiode 115 in Ahn is taught to include a first region 113n (N-type) and a second conductive region 113p (P-Type) enveloping the N-type region (see, e.g., FIG. 5 and paragraph [0045]).  Also, regions 411_1 and 2 connected via layers 711, 611, and 511 are taught to be charge collecting regions (e.g., paragraphs [0044]-[0049]) that would not necessarily benefit from a capacitor in the location specified.
The Examiner respectfully disagrees.  Regions 411_1 and 411_2 of Ahn are charge collecting regions.  Specifically, these regions are floating diffusion regions (see paragraphs 0046 and 0048 of Ahn).  As discussed above, the capacitor (108) taught by Nakamura is connected to a floating diffusion region (“A”, figure 1).  As would be 
Appellant argues (page 15), with respect to the rejection of claims 11 and 14, that Nakamura’s pixel architecture as a whole is concerned with good dynamic range using a “dual pixel” architecture having two offset stacked pixel circuits (upper/lower), each appearing to have a respective photodiode and associated circuits on a single horizontal plane, and each having different sensitivity.  Therefore, each pixel unit has two differently acting regions from two photodiodes (see FIG. 8).  Fill factor does not appear a concern in Nakamura.  In this regard, although in schematic form, the alleged corresponding transistors in each pixel in Nakamura from FIGS. 1 and 8 appear to be located in the same upper circuit.
The Examiner respectfully disagrees.  The Examiner has found no evidence that the respective pixel circuits (130, 131) of Nakamura are stacked, that the photodiode and associated circuits are on a single horizontal plane, that the respective circuits (130, 131) each have different sensitivity, or that the transistors in each pixel of Nakamura are located on the same upper circuit.  Such inferences based on the schematic in figure 1 of Nakamura are simply conjecture, as these details are not shown.  As discussed above, the pixel architectures of the upper pixel circuit (130) and the lower pixel circuit (131) are the same.  The differences in sensitivity are due to how the respective pixel circuits (130, 131) are operated (see paragraphs 0014 and 0015), and not due to the 
Appellant argues (pages 15 and 16), with respect to claims 11 and 14, that contrary to Ahn, transistors in a single pixel circuit are not located under the photodiode but appear to be provided on the same horizontal plane as the photodiode. As such, it is unclear how Nakamura’s pixel architecture is predictably combinable with Ahn’s much different architecture to achieve a combination of features including Ahn’s architecture with only Nakamura’s alleged capacitor on the basis of Nakamura’s “good dynamic range” as motivation.  That is, to not only achieve a capacitor in the location claimed, but with the transistors situated as claimed to have the claimed relationship of one specific channel (of the fifth transistor) being “over” a specific other one (of the fourth transistor).
The Examiner respectfully disagrees.  The Examiner has found no evidence that the respective pixel circuits (130, 131) of Nakamura are on a single horizontal plane.  Such inferences based on the schematic in figure 1 of Nakamura are simply conjecture, as these details are not shown.  Ahn is relied upon to teach the transistors situated as claimed to have the claimed relationship of one specific channel (of the fifth transistor) being “over” a specific other one (of the fourth transistor, see claims 11 and 14 rationale).  Nakamura is only relied upon to teach the capacitor (see claims 11 and 14 rationale).
Appellant argues (page 16), with respect to claims 11 and 14, that because Ahn (1) purposely stacks and spaces layers 113 and 111 apart with a connection layer 911 therebetween, (2) includes the photodiode in layer 113 with 100% fill factor, and (3) 
The Examiner respectfully disagrees.  As admitted by Appellant, regions 411_1 and 411_2 of Ahn are charge collecting regions.  Specifically, these regions are floating diffusion regions (see paragraphs 0046 and 0048 of Ahn).  As discussed above, the capacitor (108) taught by Nakamura is connected to a floating diffusion region (“A”, figure 1).  As would be understood by one having ordinary skill in the art, the function of this capacitor is to increase the charge storage capacity of the floating diffusion region.  Because the regions 411_1 and 411_2 of Ahn are charge collecting regions, the capacitor would only add additional charge collection.  This would not change the intended operation of Ahn in any way.
Appellant argues (page 16), with respect to claims 11 and 14, that it has not been articulated clearly how the actual device of Ahn would be modified to somehow add a capacitor to the alleged node given the specific layer structure and architecture of Ahn.  Instead, the Examiner simply argues and speculates that both Ahn and Nakamura have floating diffusion nodes and a capacitor would be connected to the node and would add “additional” charge collection.  This is without addressing any need or requirement for such when “charge collecting regions” or “floating diffusion regions” are already provided.  For at least these additional reasons, the Examiner has not met the initial burden to establish articulated rationale that would have predictably led one skilled in 
The Examiner respectfully disagrees.  As stated in the rejection of claims 11 and 14, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have the image sensor taught by Ahn include a capacitor positioned as taught by Nakamura for the benefit of producing a pixel architecture having good dynamic range (Nakamura, paragraph 0004).  As for the positioning of the capacitor of Nakamura, the Examiner stated, “Nakamura similarly teaches an image sensor (see figure 1) comprising a photodiode (110), a first transistor (100), a second transistor (102) and a sixth transistor (101), and further teaches that a capacitor (108) is formed between a node (A) which connects the other of the source and the drain of the first transistor (100, see figure 1), the gate of the second transistor (102, see figure 1), and the one of the source and the drain of the sixth transistor (101, see figure 1, see paragraph 0014), and a line which is electrically connected to the second electrode of the first photodiode (i.e. as the capacitor (108) and photodiode (110) are both connected to ground, see figure 1, paragraph 0022).”  Ahn similarly teaches this node (e.g. including 711, 611, 513, 511, 411_1 and 411_2, see figure 5) which connects the other of the source and the drain of the first transistor (i.e. the transistor including transfer gate (TG) 217, see figure 5), the gate of the second transistor (i.e. the source follower gate (SF) 213 of the second transistor, see figure 5), and the one of the source and the drain of the sixth transistor (i.e. the transistor including the read gate (RG) 211, see figure 5).  Nakamura teaches that the node (“A”, figure 1) is a floating diffusion node (see paragraph 0022).  Ahn also teaches that the node is a floating diffusion node (see 
Appellant states (page 16), with respect to the rejection of claims 11 and 14, that because Ahn and Nakamura have not been shown to be predictably combinable to teach or suggest all the claim limitations, a prima facie case of obviousness has not been met with respect to independent claims 11 and 14.  The secondary reference to Tada does not cure the deficiencies of Ahn and Nakamura.
The Examiner respectfully disagrees.  In summary, Ahn and Nakamura are predictable combinable as the combination suggested by the Examiner only involves adding a capacitor as taught by Nakamura to the floating diffusion region of Ahn in the same manner as the capacitor is added to the floating diffusion region of Nakamura.  This produces an architecture having good dynamic range, as taught by Nakamura (paragraph 0004).  Additionally, such a combination only involves combining prior art elements (i.e. a capacitor and the floating diffusion of a 4T pixel) according to known methods (i.e. according to the methods taught by Nakamura) to yield predictable results such as increasing the storage capacity of the floating diffusion region and thus allowing a larger amount of charge from the photodiode to be stored.  See MPEP §2143(I)(A).
Appellant argues (page 17), with respect to claims 13 and 16, that Tada also is not concerned with problems faced by an image sensor where multiple rows of pixels are turned on at a same time, such as with a global shutter, and leakage current may be problematic for later read pixel rows.  Therefore, there is believed to be insufficient articulated rationale to have predictably combined Tada with Ahn and Nakamura to make the specific fifth transistor of an oxide semiconductor.  For at least this reason and those discussed above with respect to independent claims 11 and 14, there is not believed to be a prima facie case of obviousness with respect to dependent claims 13 and 16.
The Examiner respectfully disagrees.  In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., multiple rows of pixels are turned on at a same time, such as with a global shutter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
Conferees:
/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696    

/LIN YE/Supervisory Patent Examiner, Art Unit 2697                                                                                                                                                                                                        
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.